                                                                                                 Case 2:16-cv-00316-RFB-DJA Document 101 Filed 09/08/20 Page 1 of 3


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 Email: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   Email: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 Email: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                  DISTRICT OF NEVADA
                                                                                            10

                                                                                            11   BANK OF AMERICA, N.A., as successor by Case No. 2:16-cv-00316-RFB-CWH
                                                                                                 merger to, BAC HOME LOANS SERVICING,
                                                                                            12   LP, f/k/a COUNTRYWIDE HOME LOANS       JOINT STATUS REPORT AND
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 SERVICING LP,                          STIPULATION TO CONTINUE STAY
KIM GILBERT EBRON




                                                                                            13                                          (SECOND REQUEST)
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                   Plaintiff,
                                                                                            14
                                                                                                 vs.
                                                                                            15
                                                                                                 SOUTHERN HIGHLANDS COMMUNITY
                                                                                            16   ASSOCIATION; SFR INVESTMENTS POOL
                                                                                                 1, LLC; AND ALESSI & KOENIG, LLC,
                                                                                            17
                                                                                                                        Defendants.
                                                                                            18   ______________________________________
                                                                                                 SFR INVESTMENTS POOL 1, LLC, LLC, a
                                                                                            19   Nevada limited liability company,
                                                                                            20                       Counter/Cross Claimant,
                                                                                            21   vs.
                                                                                            22   BANK OF AMERICA, N.A., as successor by
                                                                                                 merger to BAC HOME LOANS SERVICING,
                                                                                            23   LP f/k/a COUNTRYWIDE HOME LOANS
                                                                                                 SERVICING, LP; and ALEJANDRO
                                                                                            24   FRAGOSO, an individual,
                                                                                            25                    Counter/Cross Defendants.
                                                                                            26
                                                                                                        Attorneys for Bank of America, N.A., as successor by merger to BAC Home Loans
                                                                                            27
                                                                                                 Servicing LP f/k/a Countrywide Home Loans Servicing, LP (“BANA”), SFR Investments Pool 1,
                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case 2:16-cv-00316-RFB-DJA Document 101 Filed 09/08/20 Page 2 of 3



                                                                                             1   LLC (SFR) and Southern Highlands Community Association (“HOA”), by and through their

                                                                                             2   counsel of record, stipulate and agree to continue the stay of proceedings for an additional 90 days.

                                                                                             3   In support of this stipulation, the parties represent as follows:

                                                                                             4          1.      On June 8, 2020, the parties filed a stipulation and order to vacate the dispositive

                                                                                             5   motion deadline and continue the already existing stay of litigation for 90 days.

                                                                                             6          2.      As part of the stipulation, the parties indicated BANA and SFR had reached a

                                                                                             7   settlement in principle, which had been executed, but required additional time for SFR to perform

                                                                                             8   a condition precedent to the settlement.

                                                                                             9          3.       The property in this case is part of a more global settlement between BANA and

                                                                                            10   SFR, involving a significant number of cases. Due to the COVID-19 pandemic, the parties to the

                                                                                            11   settlement have agreed to extend the time for performance.

                                                                                            12          4.      The parties therefore agree to continue the stay of proceedings for 90 days. This
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   will afford BANA and SFR additional time to finalize the settlement without incurring extra
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   expenses or burdening the court. Additionally, this will allow time for settlement discussion to

                                                                                            15   continue between BANA and the HOA. The parties are aware of the extended time resolving this

                                                                                            16   matter has taken and appreciate the court's patience.

                                                                                            17          5.      The parties agree any party may move to lift the stay during the 90 days this matter

                                                                                            18   is stayed pursuant to this stipulation. The parties further reserve the right to stipulate to lift the

                                                                                            19   stay during the 90 days the matter is stayed pursuant to this stipulation.

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26   …

                                                                                            27   …

                                                                                            28   …

                                                                                                                                                  -2-
                                                                                                 Case 2:16-cv-00316-RFB-DJA Document 101 Filed 09/08/20 Page 3 of 3



                                                                                             1          6.      This is the parties' second request for a stipulation to continue the stay of

                                                                                             2   proceedings and is not intended to cause any delay or prejudice to any party.

                                                                                             3          DATED this 8th day of September, 2020.

                                                                                             4     KIM GILBERT EBRON                               AKERMAN LLP
                                                                                             5
                                                                                                   /s/ Diana S. Ebron                              /s/ Lilith V. Xara
                                                                                             6     DIANA S. EBRON, ESQ.                            MEALNIE D. MORGAN, ESQ.
                                                                                                   Nevada Bar No. 10580                            Nevada Bar No. 8215
                                                                                             7     JACQUELINE A. GILBERT, ESQ.                     LILITH V. XARA, ESQ.
                                                                                                   Nevada Bar No. 10593                            Nevada Bar No. 13138
                                                                                             8     7625 Dean Martin Drive, Suite 110               1635 Village Center Circle, Suite 200
                                                                                                   Las Vegas, NV 89139                             Las Vegas, NV 89134
                                                                                             9     Attorneys for SFR Investments Pool 1, LLC       Attorneys for Bank of America, N.A., as
                                                                                                                                                   successor by merger to BAC Home Loans
                                                                                            10                                                     Servicing LP f/k/a Countrywide Home Loans
                                                                                                                                                   Servicing, LP
                                                                                            11
                                                                                                   WOLF, RIFKIN, SHAPIRO, SCHULMAN
                                                                                            12     & RABKIN LLP
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13     /s/ Gregory P. Kerr
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   GREGORY P. KERR, ESQ.
                                                                                            14     Nevada Bar No. 10383
                                                                                                   JORDAN J. BUTLER, ESQ.
                                                                                            15     Nevada Bar No. 10531
                                                                                                   DOUGLAS M. COHEN, ESQ.
                                                                                            16     Nevada Bar No. 1214
                                                                                                   3556 E. Russell Road, Second Floor
                                                                                            17     Las Vegas, Nevada 89120
                                                                                                   Attorneys for Southern Highlands Community
                                                                                            18     Association
                                                                                            19
                                                                                                                                             ORDER
                                                                                            20
                                                                                                        Based on the foregoing stipulation, IT IS HEREBY ORDERED that the litigation stay is
                                                                                            21
                                                                                                 continued for an additional 90 days. The parties are to file a status report within 90 days of the
                                                                                            22
                                                                                                 issuance of this order.
                                                                                            23
                                                                                                                   8th day of September, 2020.
                                                                                                        DATED this ___
                                                                                            24                                                  ________________________________
                                                                                                                                                RICHARD F. BOULWARE, II
                                                                                            25
                                                                                                                                                UNITED
                                                                                                                                                  UNITEDSTATES  DISTRICT
                                                                                                                                                         STATES DISTRICT   JUDGE
                                                                                                                                                                         JUDGE
                                                                                            26
                                                                                                                                                DATED this
                                                                                            27

                                                                                            28

                                                                                                                                                -3-
